Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (US 7044675) in view of Murphy (US 10730338).
Regarding claim 1, Nowak teaches a writing felt pen (col. 2, ll. 37-40) comprising a barrel (12), a nib (24) attached to the barrel, and a mix of absorbent polymer (SAP) and fibres (col. 5, ll. 23-27), the absorbent polymer capable of absorbing an ink (col. 8, ll. 57-53) and the nib being in fluidic communication with the mix, wherein the ink absorbed in the absorbent polymer is capable of being drained by the fibres from the absorbent polymer to the nib to have a continuous flow of ink (at least some of the ink absorbed by the SAP of Nowak would be released back to the fibres that lead to the nib; Nowak also teaches that the absorbent polymer does not interrupt the flow of ink to the writing tip in col. 2, ll. 25-29).

Murphy teaches a reservoir that is a deformable pouch (8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the reservoir of Nowak with a deformable pouch as taught by Murphy for the purpose of providing a reservoir with a variable volumetric capacity (Murphy, col. 7, ll. 62-63)
Regarding claim 2, the combination of Nowak and Murphy teaches the writing felt pen according to claim 1, wherein the nib is inserted into a buffer (Nowak, 40), the buffer being in contact with the mix.
Regarding claim 15, the combination of Nowak and Murphy teaches the writing felt pen according to claim 1, wherein the deformable pouch is distinct from the barrel (Murphy, Fig. 1).
Regarding claim 16, the combination of Nowak and Murphy teaches the writing felt pen according to claim 1, wherein the ratio in mass of the mass of ink and the mass of the absorbent polymer without absorbed ink is equal to or smaller than 1000 (Nowak, col. 10, ll. 53-62).
Regarding claims 17-19, the combination of Nowak and Murphy teaches the writing felt pen according to claim 1, but does not teach that the mass of fibres per ink volume may be equal to or greater than 0.001 g of fibres per cm3 of ink and equal to or smaller than 1 g of fibres per cm3 of ink, wherein the mass of fibres per ink volume may be equal to or greater than 0.01 g of fibres per cm3 of ink and equal to or smaller than 0.8 g of fibres per cm3 of ink, or wherein the mass of fibres per ink volume may be equal to or greater than 0.1 g of fibres per cm3 of ink and equal to or smaller than 0.6 g of fibres per cm3 of ink.
Nowak teaches a mass of fibres and a volume of ink, but is silent as to the ratio between them.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have made the device of Nowak with a mass of fibres per ink volume 3 ink, 0.01 to 0.8 g fibres per cm3 ink, or 0.1 to 0.6 g fibres per cm3 ink because Applicant has not disclosed that the ratio of mass of fibres per volume of ink provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Nowaks’s pen and the applicant’s invention to perform equally well with either the undisclosed ratio taught by Nowak or the claimed fibre mass per ink volume because both pens are equally capable of storing and applying ink  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ink reservoir of Nowak to obtain the invention as specified in claims 17-19 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Nowak.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak and Murphy as applied to claim 2 above, and further in view of Nakatani (US 2013/0004231).
Regarding claim 3, the combination of Nowak and Murphy teaches the writing felt pen according to claim 2, but does not teach that the buffer has a porosity greater than the porosity of the nib.
Nakatani teaches a buffer (4) that has a porosity greater than the porosity of the nib (6, see ¶0156).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Nowak and Murphy such that the buffer has a porosity greater than the porosity of the nib as taught by Nakatani for the purpose of ensuring that the capillary force of the nib is stronger than that of the buffer (Nakatani, ¶20).
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak and Murphy as applied to claim 1 above, and further in view of Komiya (US 4970854).

Komiya teaches an ink reservoir with fibres made of polyester (col. 2, ll. 57-60).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Nowak and Murphy with fibres made of polyester, wherein doing so would merely be a matter of selecting a known material that is known to be suitable for use in an ink reservoir.
Regarding claim 5, the combination of Nowak and Murphy teaches the writing felt pen according to claim 1, but does not teach that the fibres are fibres having a denier between 1 and 10 den.
Komiya teaches an ink reservoir with fibres that have a denier between 1 and 10 den (col. 3, ll. 32-33).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Nowak and Murphy such that the fibres are fibres having a denier between 1 and 10 den as taught by Komiya, wherein doing so would merely be a matter of selecting a known material that is known to be suitable for use in an ink reservoir.
Regarding claim 6, the combination of Nowak and Murphy teaches the writing felt pen according to claim 1, but does not teach that the fibres are continuous fibres having a length greater than 10 cm.
Komiya teaches an ink reservoir with fibres that are continuous fibres having a length greater than 10 cm (3-20 cm, col. 3, ll. 51-54).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Nowak and Murphy such that the fibres 
Regarding claim 7, the combination of Nowak, Murphy and Komiya teaches the writing felt pen according to claim 6, but does not explicitly teach that the continuous fibres have a length equal to or smaller than five times the maximum barrel length.
Komiya teaches fibres having a length in the range of 3 to 20 cm. Any maximum barrel length longer than 2.0 cm would read on claim 7.
Official Notice is taken that it is very well known to form pen barrels that are longer than 2.0 cm.
Applicant has challenged the Official Notice taken in the rejection of claim 5. In response to Applicant’s request, US Patent No. 7530753 discloses that “Generally, a writing implement with a projecting writing element, such as a mechanical pencil, a ballpoint pen, a fountain pen or a marker, has a length between 120 and 180 mm and the tip part of the writing implement is tapered to facilitate seeing the tip of the writing element.” (col. 2, ll. 59-63). It is noted that 120 mm and 180 mm are both larger than 2.0 cm.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Nowak, Murphy and Komiya such that the continuous fibres have a length equal to or smaller than five times the maximum barrel length, wherein doing so would have merely been a matter of sizing the pen barrel according to well-known pen barrel lengths.
Regarding claim 8, the combination of Nowak and Murphy teaches the writing felt pen according to claim 1, but does not teach that the fibres are staple fibres having a length equal to or smaller than 10 cm.
Komiya teaches an ink reservoir with fibres that are staple fibres having a length equal to or smaller than 10 cm (3-20 cm, col. 3, ll. 51-54).
.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak and Murphy as applied to claim 1 above, and further in view of Ring (US 8541643).
Regarding claim 10, the combination of Nowak and Murphy teaches the writing felt pen according to claim 1, but does not teach that the absorbent polymer is made of a material selected from the group consisting of polyacrylamide of potassium, polyacrylamide of sodium, polyacrylate of potassium, polyacrylate of sodium and crosslinked poly(itaconate).
Ring teaches the use of polyacrylate of sodium as an absorbent polymer (col. 3, ll. 15-18).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the combination of Nowak and Murphy such that the absorbent polymer is made of a material selected from the group consisting of polyacrylamide of potassium, polyacrylamide of sodium, polyacrylate of potassium, polyacrylate of sodium or crosslinked poly(itaconate) as taught by Ring, wherein doing so would merely be selecting a known material known for use as an absorbent polymer.
Claim(s) 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak and Murphy as applied to claim 1 above, and further in view of Fukuoka (US 4976564).
Regarding claim 11, the combination of Nowak and Murphy teaches the writing felt pen according to claim 1, but does not teach that the nib is a sintered powder nib.
Fukuoka teaches a nib (5) that is a sintered powder nib (col. 4, ll. 56-58).

Regarding claim 12, the combination of Nowak, Murphy and Fukuoka teaches the writing felt pen according to claim 11, wherein the sintered powder nib comprises polypropylene or polyethylene (Fukuoka, col. 4, ll. 56-58).
Regarding claim 14, the combination of Nowak and Murphy teaches the writing felt pen according to claim 1, but does not teach that the nib is an extruded nib comprising polyacetal, polypropylene or polyethylene.
Fukuoka teaches a nib that is an extruded nib comprising polyacetal, polypropylene or polyethylene (col. 4, ll. 59-61).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the nib of Nowak as an extruded nib comprising polyacetal, polypropylene or polyethylene as taught by Fukuoka, wherein doing so would merely be a matter of selecting a known material suitable for use as a nib.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak and Murphy as applied to claim 1 above, and further in view of Duez (US6893181).
Regarding claim 13, the combination of Nowak and Murphy teaches the writing felt pen according to claim 1, but does not teach that the nib comprises fibres agglomerated by a resin, the fibres being selected from the group consisting of polyester, acrylic, polyamide and polyacrylonitrile and the resin being polyurethane or urea aminoplast.
Duez teaches a nib that comprises fibres agglomerated by a resin, the fibres being polyester, acrylic, polyamide or polyacrylonitrile (polyester, col. 5, ll. 54-57) and the resin being polyurethane or urea aminoplast (polyurethane, col. 5, ll. 54-57).
.

Allowable Subject Matter
Claim 9 is allowed.

Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive.
Applicant argues that Nowak does not teach or suggest that the ink absorbed in the absorbent polymer is drained by the fibres from the absorbent polymer to the nib to have a continuous ink flow to the nib as recited in claim 1.
In response, it is noted that the fibres of Nowak are capable of draining at least a portion of the ink absorbed by the absorbent polymer due to the capillarity of the fibres.
Applicant has challenged the Official Notice taken in the rejection of claim 5. In response to Applicant’s request, US Patent No. 7530753 discloses that “Generally, a writing implement with a projecting writing element, such as a mechanical pencil, a ballpoint pen, a fountain pen or a marker, has a length between 120 and 180 mm and the tip part of the writing implement is tapered to facilitate seeing the tip of the writing element.” (col. 2, ll. 59-63). It is noted that 120 mm and 180 mm are both larger than 2.0 cm.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754